Title: To James Madison from James Monroe, 7 May 1796
From: Monroe, James
To: Madison, James


Dear Sir
Paris May 7. 1796.
I have within a few days past received yours of Febry. 26th. by the French consul, the only one since June last. That spoken of from Mr. Jones has not come to hand.
I informed you sometime since that this government had taken up the treaty with a high tone (our treaty with England) appointed forthwith an envoy extra. to repair to the United States and with instructions in case he did not obtain on the points upon which he was instructed to withdraw immediately. The whole of this was done before I heard of it and in this state it was communicated to me by the minister of foreign affairs. I saw in this measure or thought I saw in it much mischief it was plain the measure was taken in a passion and likewise so that they did not understand the subject. I saw they would compromit themselves and us. Perhaps wind up their affairs with Europe by a war with us and therefore I did everything in my power to prevent the mission and with effect.
I think the mission might have parted the two nations and would in any event have subserved the views of England I thought I discerned in perspective the renewal of the scene which was before exhibited by Genet with so much harm to the republican cause. I foresaw the British partisans would ascribe republican effort to British influence and lessen the effect of their exertions. On my earnest advice therefore without entering into the merits of their complaints they changed the plan.
But yet I did not know what they since I saw their resentment and knew they did not understand the subject. I was therefore forced to invite them to the discussion of it and reply to their objections to the treaty as to other complaints. My object has been to preserve peace and harmony between the two nations and pursuing this I have been often placed since my arrival in strange dilemmas. Yet I have always spoken of interests and not of men. Still the government is dissatisfied thinks we have behaved like scoundrels and will probably tell us so. These details are in the possession of our government.
The campaign was lately opened in Italy and in which the successes of France surpassed all calculation. In three battles which were fought in a few days, 5000. Austrians were slain and about 10000. taken prisoners, and the whole remaining Austrian army in that quarter under Beaulieu in consequence forced to seek safety by continual retreat. These successes have terminated on the part of Sardinia by what is called a capitulation, and by which all the strong forts of that country are put in the hands of France provisionally, Savoy and the territory on this side Genoa ceded and commissaries on their way to conclude a definitive treaty with this government. ’Tis thought that Sardinia will be in favour here and probably reimbursed in the Milanese. Upon the Rhine all is quiet as yet though the force of France is computed at least at 300,000. effective troops, I mean in the two armies there.
This goes by the way of Bordeaux. I send a duplicate of [it] by Havre. By yr. last I do not know which or how many of my letters have reached you. Be so kind in yr. next as note these. Remember me to all my friends to whom I often write but from whom I never hear. To Tazewell & Mason, Bulter [sic], Beckley Brown &ca.
